                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    KIVA HEALTH BRANDS LLC,                        Case No. 19-cv-03459-CRB
                                   9                  Plaintiff,
                                                                                       ORDER DENYING MOTION FOR
                                  10            v.                                     PRELIMINARY INJUNCTION AND
                                                                                       CROSS-MOTION FOR
                                  11    KIVA BRANDS INC., et al.,                      PRELIMINARY INJUNCTION, AND
                                                                                       GRANTING MOTION TO DISMISS
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          In this trademark case, Plaintiff Kiva Health Brands LLC (“KHB”), a maker of
                                  15   natural foods and health supplements, brings suit against Defendant Kiva Brands Inc.
                                  16   (“KBI”), a maker of cannabis-infused chocolate and other “edibles.” Both companies
                                  17   claim the right to the KIVA mark. KHB has held a federally-registered trademark in the
                                  18   KIVA mark since 2014. However, KBI claims to have inherited the KIVA mark from
                                  19   predecessors who have been using it to make cannabis-infused edibles in California since
                                  20   2010. Now pending are (1) KHB’s Motion for a Preliminary Injunction, see KHB MPI
                                  21   (dkt. 21-1); (2) KHB’s Motion to Dismiss two of KBI’s counterclaims, see KHB MTD
                                  22   (also dkt. 21-1); and (3) KBI’s Cross-Motion for a Preliminary Injunction, see KBI MPI
                                  23   (dkt. 25-1).
                                  24          Because the Court concludes that neither party has met its burden for a preliminary
                                  25   injunction, the Court DENIES both such motions. The Court GRANTS KHB’s motion to
                                  26   dismiss the two counterclaims in light of KBI’s manufacture of a product that is illegal
                                  27   under federal law.
                                  28
                                   1   I.     BACKGROUND
                                   2          A.     Plaintiff Kiva Health Brands LLC
                                   3
                                              Plaintiff KHB is a Nevada corporation, created in 2010, with a principal place of
                                   4
                                       business in Hawaii. Henderson Decl. (dkt. 21-2) ¶ 2. KHB distributes and sells “health
                                   5
                                       and wellness foods and food supplements, sourced from farmers that practice sustainable
                                   6
                                       and eco-friendly farming methods.” Id. ¶ 3. KHB registered the kivahealthbrands.com
                                   7
                                       domain name in 2009, and developed a KIVA logo and its first KIVA product (berry
                                   8
                                       powder) in early 2010. Id. ¶ 5. KHB sold KIVA-branded reusable grocery bags as of mid-
                                   9
                                       2010, and sold KIVA-branded food products and food supplements as of February 2013.
                                  10
                                       Id. ¶¶ 7, 8. KHB’s first online sales were on Amazon.com in June 2013; as of September
                                  11
                                       2013, KHB also made sales through its website, www.kivahealthfood.com. Id. ¶ 8. KHB
                                  12
Northern District of California




                                       has been selling continuously using the KIVA mark since 2013, in California, interstate,
 United States District Court




                                  13
                                       and internationally. Id. ¶ 8.
                                  14
                                              In September 2013, KHB filed an application with the USPTO to register the KIVA
                                  15
                                       mark in connection with food products. Id. ¶ 9. The USPTO issued that registration in
                                  16
                                       April 2014. Id., Ex. A.1 In 2015 and 2016, KHB obtained two other trademark
                                  17
                                       registrations for the mark KIVA to be used on additional food and cosmetic products. Id.
                                  18
                                       ¶ 9, Exs. B and C.2
                                  19
                                              According to KHB’s Managing Member, Tchad Henderson, KHB is “associated
                                  20
                                       with quality products, and is well known as a source of safe, healthy, and environmentally
                                  21
                                       friendly food products and food supplements.” Id. ¶ 10. KHB spent $245,000 in 2016,
                                  22
                                       $720,000 in 2017, and $1,360,000 in 2018 to promote its KIVA-branded products. Id.
                                  23

                                  24

                                  25
                                       1
                                  26     “For: Organic Foods, Namely Maqui Berry Powder, and Wheatgrass Powder, in Class 29. . . .
                                       For: Organic Foods, Namely, Cacao Powder; Organic Spices, Namely, Saffron, Vanilla, Black
                                  27   Pepper, and Seasoned Salts, in Class 30. . . . The Mark Consists of Standard Characters Without
                                       Claim to Any Particular Font, Style, Size, or Color.” Id. Ex. A (Registration No. 4,514,257).
                                       2
                                  28     In particular, Registration No. 5,108,487 includes “Class 30: Candy” with a First Use in
                                       Commerce of February 15, 2013. See id. Ex. C.
                                                                                         2
                                   1          B.     Defendant Kiva Brands Inc.
                                   2          Defendant KBI is a leading provider of cannabis-infused chocolates and
                                   3   confections. Palmer Decl. (dkt. 24-1) ¶ 4. KBI started in November 2010 as a California
                                   4   not-for-profit mutual benefit corporation named Indica. Id. ¶¶ 6, 8. Founders Scott Palmer
                                   5   and Kristi Knoblich brainstormed potential trade names for the company, and decided on
                                   6   “Kiva Confections.” Id. ¶ 7, Ex. A. Indica manufactured, sold, and distributed products
                                   7   bearing the names KIVA and/or KIVA CONFECTIONS with permission from Palmer and
                                   8   Knoblich. Id. ¶ 9.
                                   9          The contract that purports to govern that arrangement is the TM License
                                  10   Agreement, between Palmer and Knoblich, Licensors, on the one hand, and Indica,
                                  11   Licensee, on the other. See id. Ex. B. It states that Licensors own the trademark Kiva and
                                  12   are granting to Licensee “an exclusive, royalty-bearing right and license to use the
Northern District of California
 United States District Court




                                  13   Licensed Rights in the Territory for the processing, production, and sale of the Products.”
                                  14   Id. at 1, 3. The TM License Agreement states that it is “entered into as of November 23,
                                  15   2010,” and also that the Execution Date of the contract is November 23, 2010. See id.
                                  16   Palmer acknowledged in the course of this litigation that the “TM License Agreement was
                                  17   signed in or around October 2018,” though he asserts that it “memorialized the agreement
                                  18   that had existed since November 2010.” Palmer Decl. ¶ 9B.3 The TM License Agreement
                                  19   is signed by Palmer and Knoblich, and there is a typewritten signature for “Matt Desano,
                                  20   Director” on behalf of “Indica, Inc. (DBA Kiva Confections).” See id. Ex. B at 20.
                                  21          Palmer and Knoblich formed KBI in 2014. Palmer Decl. ¶ 10. Palmer asserts that
                                  22   “[b]etween approximately 2014 through 2017, Indica and related entities were reorganized
                                  23   into KBI and its wholly-owned subsidiaries.” Id.4 As part of that reorganization, Palmer
                                  24

                                  25   3
                                         Palmer testified in his deposition that it appeared that the license agreement was signed in
                                  26   November 2010. See Miller Decl. (dkt. 21-4) ¶ 8. In subsequent correspondence, Palmer
                                       corrected that testimony to say that it was signed around October 2018, effective November 23,
                                  27   2010. Id., Ex. L
                                       4
                                         KHB points out that Indica still exists as a California company. KHB Opp’n to KBI (dkt. 28) at
                                  28   10, Johnson Decl. Ex. 9 (California Secretary of State Business Search Entity Detail of June 5,
                                       2019, showing that Indica is “Active”).
                                                                                           3
                                   1   and Knoblich transferred “all rights, title, and interest (including but not limited to, all
                                   2   registration rights, all rights to prepare derivative works, all goodwill and all other rights,
                                   3   in and to the intellectual property” to KBI pursuant to an Intellectual Property and Sale
                                   4   Agreement (“IP Sale Agreement”) dated October 30, 2014. Id. ¶ 11, Ex. C. That
                                   5   agreement listed the California trademark for KIVA and the trademark application for
                                   6   KIVA among the intellectual property being sold. Id. Schedule A.
                                   7          Palmer and Knoblich co-founded KBI, Indica, and all of their affiliates. Palmer
                                   8   Decl. ¶ 12. They have been the majority and controlling owners/members since the
                                   9   entities’ inception. Id. “The main activity of all of these businesses has always been to
                                  10   manufacture, distribute, and sell and promote ‘Kiva Confections’ and its products.” Id.
                                  11          Indica made its first sales in Northern California in December 2010, and expanded
                                  12   to Southern and Central California in 2011. Id. ¶ 13. By 2015, KBI was also selling in
Northern District of California
 United States District Court




                                  13   Arizona, Nevada, Illinois, Hawaii and Michigan. Id. ¶ 14. Palmer declares that since
                                  14   2010, KBI has used both “KIVA” and “KIVA CONFECTIONS” on its products, and that
                                  15   there has never been a strategic change in how often KBI uses one or the other. Id. ¶ 15.
                                  16   KBI has continuously sold products with the KIVA mark since December 2010. Id. ¶ 18.
                                  17   In that time, KBI has sold millions of units, including 1,705,000 units in California in
                                  18   2018. Id. It has a marketing budget of $6.5 million for the 2019 year. Id. “Over the past
                                  19   several years,” KBI registered the KIVA mark on the state level in California and other
                                  20   states. Id. ¶ 20, Ex. H.5 A California trademark issued on January 20, 2018 for the mark
                                  21   KIVA for “Chocolate and confections, all of the foregoing containing cannabis,” with a
                                  22   date of first use of December 1, 2010. Palmer Decl. Ex. H.
                                  23          C.      The Conflict Between the Parties
                                  24
                                              Palmer and KBI first became aware of KHB’s use of the KIVA mark in August
                                  25

                                  26
                                       5
                                  27    KBI also filed a USPTO “intent to use” application in 2017, seeking a registration for the KIVA
                                       mark for “a website featuring health, wellness and nutrition information . . . all in the field of
                                  28   herbal remedies, medical benefits of cannabis, medical cannabis strains . . . and effects of
                                       medic[al] cannabis.” See Amended Counterclaim ¶ 28.
                                                                                        4
                                   1   2017. Palmer Decl. ¶ 21. Henderson and KHB first became aware of KBI in 2015.
                                   2   Henderson Decl. ¶ 12. Henderson understood at the time, apparently wrongly, “that [KBI]
                                   3   was selling marijuana-containing products, exclusively or primarily in the San Francisco
                                   4   Bay Area, and that its products were labeled ‘Kiva Confections.’” Id. Henderson learned
                                   5   “more recently” that KBI was selling some of its products without the “Confections”
                                   6   identifier, and that KBI was selling throughout the state of California and in other states.
                                   7   Id. In late 2016 or early 2017, KHB became aware that some of its consumers were
                                   8   confusing KHB’s brand with KBI’s. Id. ¶ 13. In January 2017, KHB staff began making a
                                   9   consumer confusion log. Id., Ex. E. KHB contends that the consumer confusion is
                                  10   causing KHB “economic damage and injury to its reputation and good will.” Henderson
                                  11   Decl. ¶ 15. Henderson asserts that “[KHB’s] products are environmentally friendly,
                                  12   unadulterated and healthy, but consumers will be confused by the similar marks, and will
Northern District of California
 United States District Court




                                  13   likely [] become worried, or erroneously assume, that [KHB’s] KIVA-brand food products
                                  14   are infused with marijuana.” Id.
                                  15          In May 2018, KHB’s counsel sent a cease and desist letter to KBI. Henderson Decl.
                                  16   Ex. F. KBI responded in May 2018 that it had been making continuous use of the KIVA
                                  17   mark for seven years. Johnson Decl. Ex. 1 (dkt. 27-1). It stated that it was not aware of
                                  18   any consumer confusion, but that it nonetheless wished to “take appropriate steps to
                                  19   minimize, if not eliminate[] misdirected contact to KHB.” Id. KBI asserted that it had
                                  20   common law rights to the mark in California that predated KHB’s USPTO registration,
                                  21   suggested that the KHB trademarks were vulnerable, and concluded by seeking “to discuss
                                  22   an amicable resolution.” Id. KBI wrote to KHB’s counsel again in late July 2018. See
                                  23   Johnson Decl. Ex. 2. That letter continued to assert KBI’s common law rights to the
                                  24   KIVA mark, and stated that a KHB proposal to mediate or arbitrate the dispute “may be
                                  25   premature.” Id.
                                  26          KHB brought suit in September 2018 for trademark infringement, unfair
                                  27   competition in violation of the Lanham Act, declaratory relief, and unfair and deceptive
                                  28   trade practices under state law. See generally Compl. (dkt. 1). It served the Complaint in
                                                                                     5
                                   1   December 2018, see Waiver of Service Executed (dkt. 4), after the parties participated in a
                                   2   structured mediation in November and December 2018, see KHB Reply re MPI (dkt. 27) at
                                   3   4. KBI filed counterclaims. See Counterclaims (dkt. 8); Amended Counterclaims (dkt.
                                   4   10). KHB then filed for a motion for preliminary injunction in March 2019, seeking to
                                   5   enjoin KBI from any further use of the KIVA mark. See KHB MPI at 18. That same
                                   6   filing includes a motion to dismiss two of KBI’s counterclaims. See KHB MTD. In May
                                   7   2019, KBI filed a cross-motion for preliminary injunction, seeking to enjoin KHB from
                                   8   using the KIVA mark within California. See KBI MPI at 1.
                                   9          This Court received this case in June when it was transferred in from the Southern
                                  10   District of California. See Case Transferred In (dkt. 31).
                                  11   II.    LEGAL STANDARD
                                  12          A preliminary injunction should issue where the plaintiff establishes that “he is
Northern District of California
 United States District Court




                                  13   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
                                  14   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
                                  15   the public interest.” See Rodriguez v. Robbins, 715 F.3d 1127, 1133 (9th Cir. 2013)
                                  16   (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). The Ninth
                                  17   Circuit has adopted a “sliding scale approach,” such that “’serious questions going to the
                                  18   merits’ and a balance of hardships that tips sharply towards the plaintiff can support
                                  19   issuance of a preliminary injunction, so long as the plaintiff also shows that there is a
                                  20   likelihood of irreparable injury and that the injunction is in the public interest.” Alliance
                                  21   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011). The
                                  22   “[l]ikelihood of success on the merits ‘is the most important’ Winter factor[.]” Disney
                                  23   Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017).
                                  24          Motions to dismiss are governed by Federal Rule of Civil Procedure 12(b)(6).
                                  25   Courts adjudicating such motions must ask whether the complaint “contain[s] sufficient
                                  26   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                                  27   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
                                  28   544, 570 (2007)). All material factual allegations must be construed in favor of the non-
                                                                                        6
                                   1   moving party. W. Reserve Oil & Gas Co. v. New, 765 F.2d 1428, 1430 (9th Cir. 1985).
                                   2   However, courts “are not bound to accept as true a legal conclusion couched as a factual
                                   3   allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
                                   4   III.   DISCUSSION
                                   5          This Order discusses the three motions now pending: (A) KHB’s Motion for a
                                   6   Preliminary Injunction, (B) KHB’s Motion to Dismiss two of KBI’s counterclaims, and
                                   7   (C) KBI’s Cross-Motion for a Preliminary Injunction.
                                   8          A.     KHB’s Motion for Preliminary Injunction
                                   9
                                              The first and most substantial motion is KHB’s Motion for Preliminary Injunction.
                                  10
                                       As discussed below, KHB has not demonstrated that it is likely to succeed on the merits, it
                                  11
                                       has failed to demonstrate irreparable harm, and the balance of the hardships weighs against
                                  12
Northern District of California




                                       KHB, although the public interest weighs in its favor. Accordingly, the motion falls short.
 United States District Court




                                  13

                                  14                 1.     Likelihood of Success

                                  15          The first requirement for injunctive relief is a likelihood of success on the merits.

                                  16   See Rodriguez, 715 F.3d at 1133. To prevail on a claim of trademark infringement, a

                                  17   plaintiff must show (a) ownership of a valid mark and (b) use by defendant in commerce of

                                  18   a mark likely to cause consumer confusion. Network Automation, Inc. v. Advanced Sys.

                                  19   Concepts, Inc., 638 F.3d 1137, 1144 (9th Cir. 2011). Both prongs are in dispute here.

                                  20                        a.      Ownership of the Mark
                                  21          KHB has three USPTO trademarks for KIVA. See Henderson Decl. Exs. A, B, C
                                  22   (trademarks from 2014, 2015, 2016). A federal trademark registration is prima facie
                                  23   evidence of: (1) the validity of the registered mark; (2) the registration of the mark; (3) the
                                  24   registrant’s ownership of the mark; and (4) the registrant’s exclusive right to use the
                                  25   registered mark in commerce on or in connection with the goods or services specified. 15
                                  26   U.S.C. § 1057(b); 3 McCarthy on Trademarks and Unfair Competition, § 19:9 (5th ed.
                                  27   2018); Rolley, Inc. v. Younghusband, 204 F.2d 209, 211 (9th Cir. 1953). KHB thus argues
                                  28
                                                                                      7
                                   1   that it has shown a protectable ownership interest in the KIVA mark. KHB MPI at 7.
                                   2          KBI does not dispute the validity of KHB’s trademarks per se; instead, KBI argues
                                   3   that it “has a protectable ownership interest in the KIVA mark under California [common]
                                   4   law dating back to December 2010 that covers all of California.” KBI Opp’n to KHB MPI
                                   5   at 18. KBI contends that its common law right to the KIVA mark in California “precludes
                                   6   an injunction in favor of KHB covering all of California.” See id. In sum, then: KHB
                                   7   seeks an injunction to prevent KBI from using the KIVA mark anywhere, and KBI
                                   8   challenges KHB’s ownership of the KIVA mark in California only.
                                   9          KHB disputes that KBI has a common law right to the KIVA mark. See KHB MPI
                                  10   Reply (dkt. 27) at 4. It does so on two grounds. First, KHB argues that KBI does not have
                                  11   a valid chain of title in the KIVA mark. Id. at 4–5. Second, KHB argues that KBI cannot
                                  12   demonstrate “first use” in commerce because its product is illegal. Id. at 4–6 (citing
Northern District of California
 United States District Court




                                  13   Sengoku Works Ltd. v. RMC, Int’l, Ltd., 96 F.3d 1217, 1219 (9th Cir. 1996) (“To acquire
                                  14   ownership of a trademark it is not enough to have invented the mark first or even to have
                                  15   registered it first; the party claiming ownership must have been the first to actually use the
                                  16   mark in the sale of goods or services.”) (emphasis added)). The second ground is
                                  17   persuasive.
                                  18                               i.      Chain of Title
                                  19          KHB’s argument as to chain of title is that KBI has only existed since 2014 and so
                                  20   can only claim to have been the first user of the KIVA mark if it has a valid chain of title
                                  21   in the mark before then. KHB MPI Reply at 4. KHB notes that the only evidence of chain
                                  22   of title dating back to 2010 is the TM License Agreement. Id. at 5. KHB then argues that
                                  23   the TM License Agreement is fatally flawed because, after stating in his deposition that the
                                  24   agreement was signed on November 23, 2010, Palmer later admitted that it “was signed in
                                  25   or around October 2018, effective November 23, 2010.’” Id.; see also Miller Decl. Ex L
                                  26   (May 2, 2019 letter from KBI counsel submitting errata to deposition transcript); Palmer
                                  27   Decl. ¶ 9B (“The TM License Agreement was signed in or around October 2018, but
                                  28   memorialized the agreement that had existed since November 2010.”). KHB contends that
                                                                                     8
                                   1   KBI’s admission that the license agreement was signed in 2018, after litigation had begun,
                                   2   “strips it of any significance.” See KHB MPI Reply at 5.
                                   3          KBI correctly responds that a backdated agreement can be valid. See KBI MPI at 4
                                   4   (citing Du Frene v. Kaiser Steel Corp., 231 Cal. App. 2d 452, 458 (1964) (“a party of a
                                   5   contract may retroactively adopt prior acts or fix retroactive dates of execution for a
                                   6   contract.”) and Hotel Corp. of Am. v. Inn Am., Inc., 153 U.S.P.Q. 574, at *5 (T.T.A.B.
                                   7   1967) (backdated trademark agreements executed during litigation were no less “sufficient
                                   8   on their face to meet the essential requirements of a nunc pro tunc assignment” given
                                   9   “stockholders and officials of the original [applicant] and those of [subsequent corporate
                                  10   form of applicant] were for the most part the same”)). Du Frene is not altogether relevant,
                                  11   but like the more recent Raceway Ford Cases, 2 Cal. 5th 161, 175–76 (2016), it suggests
                                  12   that California courts do not reject backdated contracts out of hand. The court in the more
Northern District of California
 United States District Court




                                  13   factually analogous Hotel Corp. of America observed that nunc pro tunc assignments are
                                  14   intended “to make the record show something which actually occurred, but has been
                                  15   omitted from the record through inadvertence or mistake.” 153 U.S.P.Q. at *5.
                                  16          Even so, this Court would have more confidence that the TM License Agreement
                                  17   was created as a legitimate, backdated agreement had it explicitly stated that it was a nunc
                                  18   pro tunc agreement written in 2018 to reflect what was meant in 2010. That seems to be
                                  19   more akin to what happened in Du Frene, 231 Cal. App. 2d at 458, where the document at
                                  20   issue was a “Change Order” signed by all parties, and stating, “The foregoing [o]rder . . . is
                                  21   hereby approved and accepted as of November 4, 1957,” and the Raceway Ford Cases, 2
                                  22   Cal. 5th at 164, where Raceway Ford would enter into a “subsequent finance contract”
                                  23   with a buyer and backdate the second contract to the date of the first contract. Even the
                                  24   assignments in Hotel Corp. of Am., 153 U.S.P.Q. at *5, appear to have been explicitly
                                  25   nunc pro tunc.
                                  26          Two further facts undermine the TM License Agreement. First, the TM License
                                  27   Agreement states that “Licensee shall pay Licensors a nonrefundable licensing fee of
                                  28   Twenty-Five Thousand Dollars ($25,000) on the following basis: (a) on the Execution
                                                                                     9
                                   1   Date, Licensee shall pay to Licensors Fifteen Thousand Dollars ($15,000). . . .” Palmer
                                   2   Decl. Ex. B ¶ 4.1 (“License Fee”). When asked at his deposition whether he actually
                                   3   received $15,000 on the day the agreement was made [in 2010], Palmer answered, “Based
                                   4   on our financial situation at the time it’s doubt[ful]. I don’t think so.” Miller Decl. Ex. L.
                                   5   He subsequently changed that answer to “I don’t think so.” Id. Second, the TM License
                                   6   Agreement bears the handwritten signatures of Knoblich and Palmer, as Licensors, but the
                                   7   signature for the representative of the Licensee, Indica, was typewritten: it says simply “/s/
                                   8   Matt Desano, Matt Desano, Director.” Palmer Decl. Ex. B at 20. KHB asserts that
                                   9   “Palmer testified under oath that Matt Desano was a director of Indica who had joined
                                  10   when it was formed, in 2010, and who had left Indica by 2014 or 2015.” KHB Opp’n to
                                  11   KBI MPI (dkt. 28) at 12 (citing Palmer Depo. at 46–20 to 50–7). If Desano was no longer
                                  12   at Indica when the TM License Agreement was signed in 2018, then the Court cannot
Northern District of California
 United States District Court




                                  13   know that Desano actually agreed to the agreement’s terms on behalf of Indica in 2010.6
                                  14          “If [an] alleged ‘senior user’ traces rights through an assignment, the assignment is
                                  15   subject to judicial scrutiny to be sure it was in fact a valid assignment.” See McCarthy
                                  16   § 26:5; see also Sarieddine v. Alien Visions E-Juice, Inc., No. CV 18-3658 PA (MAAx),
                                  17   2019 WL 1966661, at *6 (C.D. Cal. April 12, 2019) (slip op.) (“courts must be cautious in
                                  18   scenarios that do not involve clear written documents of assignment. Requiring strong
                                  19   evidence to establish an assignment is appropriate both to prevent parties from using self-
                                  20   serving testimony to gain ownership of trademarks and to give parties incentive to identify
                                  21   expressly the ownership of the marks they employ.”) (quoting Doeblers’ Pa. Hybrids, Inc.
                                  22   v. Doebler, 442 F.3d 812, 822 (3d Cir. 2006)); TMT N. Am., Inc. v. Magic Touch GmbH,
                                  23   124 F.3d 876, 884 (7th Cir. 1997) (same).7 Given the irregularities with the TM License
                                  24   Agreement, the Court is inclined to reject it as proof of a 2010 assignment of the KIVA
                                  25
                                       6
                                  26     KBI answers in its reply that Palmer and Knoblich were controlling members of Indica in 2010
                                       and 2018 “and had authority to enter into agreements on its behalf.” KBI Reply re MPI (dkt. 45-
                                  27   1) at 6. But they did not sign their names on Indica’s behalf; they signed the name of a former
                                       employee who was no longer there. This is no small discrepancy.
                                       7
                                  28     KHB incorrectly attributes these quotes to Dep’t of Parks & Rec. v. Bazaar Del Mundo, Inc., 448
                                       F.3d 1118, 1131 (9th Cir. 2006). See KHB MPI at 12; KHB Reply re MPI at 5.
                                                                                        10
                                   1   mark from Palmer and Knoblich to Indica.
                                   2          Nevertheless, KBI argues that “even if the TM License Agreement is invalid . . . a
                                   3   license to use a trademark may be implied by the conduct of the parties.” KBI MPI at 5.
                                   4   This is true. “‘If there is no documentary evidence of an assignment, it may be proven by
                                   5   the clear and uncontradicted oral testimony of a person in a position to have actual
                                   6   knowledge.’” Sarieddine, 2019 WL 1966661, at *6 (quoting Doeblers’ Pa. Hybrids, 442
                                   7   F.3d at 822); see also Kane on Trademark Law (6th ed. 2018) § 21:2 (“Trademarks, like
                                   8   other forms of property, can be transferred orally or in writing. An oral assignment may be
                                   9   proven by the clear and uncontradicted testimony of a person with knowledge. For ease of
                                  10   proof, of course, you are much better off with a written assignment.”).
                                  11          KBI argues that it has demonstrated an “implied license” between Palmer and
                                  12   Knoblich, and Indica. KBI MPI at 5. To show an implied license, there must be “evidence
Northern District of California
 United States District Court




                                  13   of an agreement or course of conduct by the parties to contract for a trademark license.”
                                  14   Bazaar Del Mundo, Inc. 448 F.3d at 1130. Moreover, “it is imperative for a licensor to
                                  15   have ‘maintain[ed] control over the quality of the finished product or service to guarantee
                                  16   to the public that the goods or services are of the same, pre-license quality.’” Henderson v.
                                  17   Lindland, No. CV 11-01350 DDP DTBX, 2013 WL 1181957, at *5 (C.D. Cal. Mar. 21,
                                  18   2013) (quoting Transgo, Inc. v. Ajac Transmission Parts Corp., 768 F.2d 1001, 1017 (9th
                                  19   Cir. 1985)). Here there was no “pre-license quality,” as Palmer and Knoblich never used
                                  20   the KIVA mark in commerce until Indica did so in December 2010, see Palmer Decl. ¶ 13,
                                  21   but no matter, see TAP Mfg., LLC v. Signs, No. 2:15-cv-00797-SVW-PJW, 2015 WL
                                  22   12752874, at *6 (C.D. Cal. July 23, 2015) (trademark use by licensee “inures to the benefit
                                  23   of the licensor.”). Given Palmer’s uncontested testimony that the main business of Indica
                                  24   and KBI has always been to sell KIVA confections, that he and Knoblich maintained full
                                  25   control over Indica, KBI, and their affiliates, and that they were the “majority and
                                  26   controlling owners/members since the entities’ inception,” see Palmer Decl. ¶ 12, there is
                                  27

                                  28
                                                                                    11
                                   1   probably a sufficient basis to conclude that there was an implied assignment.8
                                   2          Accordingly, while the TM License Agreement does not necessarily demonstrate a
                                   3   valid assignment of the KIVA mark from Palmer and Knoblich to Indica in 2010, the
                                   4   doctrine of implied license likely establishes a chain of title, in California only.
                                   5                                ii.     First Use
                                   6          KHB’s second argument in opposing KBI’s assertion of a common law right to the
                                   7   KIVA mark is that one cannot claim first use based on an illegal product. KHB MPI at 12.
                                   8   There is a paucity of trademark authority addressing what happens when a product’s
                                   9   legality differs under state and federal law, but what authority there is favors KHB.
                                  10          To register a trademark, an applicant must show that the mark “is in use in
                                  11   commerce” or that the applicant has a “bona fide intention to use the mark in commerce[.]”
                                  12   15 U.S.C. § 1051(a)(3)(C); 15 U.S.C. § 1051(b)(3)(B). “[P]riority ordinarily comes with
Northern District of California
 United States District Court




                                  13   earlier use of a mark in commerce.” Grupo Gigante SA De CV v. Dallo & Co., Inc., 391
                                  14   F.3d 1088, 1093 (9th Cir. 2004). Importantly, though, the USPTO and the Ninth Circuit
                                  15   have held that the “use in commerce” must be a lawful use. See, e.g., S. Cal. Darts Ass’n
                                  16   v. Zaffina, 762 F.3d 921, 931 (9th Cir. 2014) (“only lawful use in commerce can give rise
                                  17   to trademark priority”); CreAgri, Inc. v. USANA Health Scis., Inc., 474 F.3d 626, 630 (9th
                                  18   Cir. 2007) (agreeing with “the PTO’s policy . . . that only lawful use in commerce can give
                                  19   rise to trademark priority”); In re Morgan Brown, 119 U.S.P.Q. 2d 1350 (T.T.A.B. July 14,
                                  20   2016) (“We have consistently held that, to qualify for a federal service mark registration,
                                  21   the use of a mark in commerce must be ‘lawful’. . . . Thus, any goods or services for which
                                  22   the mark is used must not be illegal under federal law.”). The Ninth Circuit explained that
                                  23   “to hold otherwise would be to put the government in the ‘anomalous position’ of
                                  24   extending the benefits of trademark protection to a seller based upon actions the seller took
                                  25   in violation of that government’s own laws.” CreAgri, 474 F.3d at 630 (quoting In re
                                  26

                                  27
                                       8
                                  28    KBI further argues that it has a right to the KIVA mark dating back to 2010 under the “related
                                       companies” doctrine. KBI MPI at 5. The Court does not reach this argument.
                                                                                         12
                                   1   Stellar Int’l, 159 U.S.P.Q. 48, at *3 (T.T.A.B. July 30, 1968)).9 The lawful use
                                   2   requirement is applicable to senior user claims. See id. at 634. It is also applicable to a
                                   3   claim for cancellation of a registered mark. See GoClear LLC v. Target Corp., No. C 08-
                                   4   2134 MMC, 2009 WL 160624, at *3 (N.D. Cal. Jan. 22, 2009).
                                   5          KHB asserts that the KBI and Indica products bearing the KIVA mark were “all
                                   6   infused with cannabis.” KHB MPI at 13 (quoting Amended Counterclaim ¶ 5). And it
                                   7   asserts that, whatever its status under state law, “marijuana remains illegal for all purposes
                                   8   under federal law.” See id. (citing Trademark Laundering, Useless Patents, and Other IP
                                   9   Challenges for the Marijuana Industry, 73 Wash. & Lee L. Rev. 217, 219 (Winter, 2016);
                                  10   Trademark Manual of Examining Procedure § 907 (2018) (“Use of a mark in commerce
                                  11   must be lawful use to be the basis for federal registration of the mark. . . . [the Controlled
                                  12   Substances Act] makes it unlawful to manufacture, distribute, or dispense a controlled
Northern District of California
 United States District Court




                                  13   substance [or] possess a Schedule I controlled substance. . . . regardless of state law,
                                  14   marijuana [and] marijuana extracts . . . remain Schedule I controlled substances under
                                  15   federal law and are subject to the CSA’s prohibitions”); 21 U.S.C. § 812(c)(10) (listing
                                  16   “[m]arihuana” in Schedule I)).
                                  17          KHB is correct. See, e.g., Trademark Laundering, 73 Wash. & Lee L. Rev. at 245–
                                  18   46 (“The illegality doctrine thus poses great, possibly insurmountable, problems for the
                                  19   marijuana industry. So long as marijuana remains illegal under federal law, marijuana
                                  20   businesses cannot demonstrate that they are engaged in lawful commerce, and their
                                  21   applications for trademarks are now routinely denied. . . .”). In re Morgan Brown, 119
                                  22   U.S.P.Q. 2d at *2–3, involved an attempt to register the mark “HERBAL ACCESS” for
                                  23   “retail store services featuring herbs” where the store’s services included the provision of
                                  24   marijuana, “an illegal substance . . . in violation of the [CSA].” The Trademark Trial and
                                  25   Appeal Board explained that “[r]egardless of individual state laws that may provide for
                                  26
                                       9
                                  27     The Ninth Circuit later clarified that “trademark protection might not be withheld on account of
                                       unlawful conduct that is ‘collateral,’ namely where there is an insufficient nexus between the
                                  28   unlawful behavior and the use of the mark in commerce.” S. Cal. Darts Ass’n, 762 F.3d at 931
                                       (quoting CreAgri, 474 F.3d at 631–32). Collateral illegality is not an issue here.
                                                                                         13
                                   1   legal activities involving marijuana, marijuana . . . remain[s a] Schedule I controlled
                                   2   substance[] under federal law[.]” Id. at *3. Because a store selling a good that is illegal
                                   3   under federal law is “a use that is unlawful,” the Board affirmed the refusal to register the
                                   4   mark. Id. at *5. In a similar case, the Board also affirmed the refusal to register the marks
                                   5   “POWERED BY JUJU” and “JUJU JOINTS” for smokeless marijuana or cannabis
                                   6   vaporizing apparatuses, “based upon lack of lawful use of the mark in commerce[.]” In re
                                   7   JJ206, LLC, DBA Juju Joints, 120 U.S.P.Q. 2d 1568, at *1 (T.T.A.B. Oct. 27, 2016). The
                                   8   Board explained that “where the identified goods are illegal under the federal [CSA], the
                                   9   applicant cannot use its mark in lawful commerce[.]” Id. at *2. It reiterated that even if
                                  10   the goods are lawful under state law, that is “irrelevant to the question of federal
                                  11   registration when it is unlawful under federal law.” Id. at *3 (quoting In re Morgan
                                  12   Brown, 119 U.S.P.Q. 2d 1350, at *1). Though the applicant argued that a series of policy
Northern District of California
 United States District Court




                                  13   ills would follow the refusal to grant trademark protection to marijuana-related goods and
                                  14   services, including that such businesses would suffer infringement, the Board responded
                                  15   that it “cannot simply disregard the requirement of lawful use[.]” Id. at *4.
                                  16          KBI concedes, as it must, that marijuana is illegal under federal law. See KHB
                                  17   Reply re MPI at 6. It responds, though, that the illegality of its products under federal law
                                  18   “would be relevant if KBI were seeking federal trademark registration of the KIVA mark
                                  19   for use on its products,” but is irrelevant to KBI’s having invoked its “common law rights
                                  20   under California law.” KBI Opp’n to KHB MPI at 22; see also KBI MPI at 8. KBI
                                  21   contends that KHB’s trademark does not trump the valid rights KBI acquired under state
                                  22   law. KBI MPI at 7 (citing Stone Creek, Inc. v. Omnia Italian Design, Inc., 875 F.3d 426,
                                  23   436 (9th Cir. 2017) (“the geographic scope of . . . rights in a registered trademark [under
                                  24   15 U.S.C. § 1057] looks like Swiss cheese: it stretches throughout the United States with
                                  25   holes cut out where others acquired common-law rights prior to the registration.”)).
                                  26          In Stone Creek, 875 F.3d at 436, a defendant asserted that its use of the plaintiff’s
                                  27   trademark was protected under the Tea Rose-Rectanus doctrine, which provides that
                                  28   “common-law trademark rights extend only to the territory where a mark is known and
                                                                                     14
                                   1   recognized, so a later user may sometimes acquire rights in pockets geographically remote
                                   2   from the first user’s territory.” The court explained that a defendant’s “common-law
                                   3   rights, if they exist, are not wiped out merely because [the plaintiff] later filed a federal
                                   4   registration. Although federal registration presumptively entitles the senior user to
                                   5   nationwide protection, 15 U.S.C. § 1057(b), the Lanham Act preserves legal and equitable
                                   6   defenses that could have been asserted prior to registration, id. § 1115(a).” 10 Id. Here, no
                                   7   one claims that the Tea Rose-Rectanus doctrine applies. Nor does it seem that KBI’s use
                                   8   of the KIVA mark on a product that is illegal under federal law is a “legal and equitable
                                   9   defense[] that could have been asserted prior to [KHB’s federal trademark] registration.”
                                  10   See id.; see also In re JJ206, LLC, DBA Juju Joints, 120 U.S.P.Q. 1568, at *3 (that a good
                                  11   is lawful under state law is “irrelevant to the question of federal registration when it is
                                  12   unlawful under federal law.”) (quoting In re Morgan Brown, 119 U.S.P.Q. 1350, at *1).
Northern District of California
 United States District Court




                                  13   KBI’s earlier use of the mark on an illegal product would have carried no sway with the
                                  14   USPTO. See Trademark Laundering, 73 Wash. & Lee L. Rev. at 245–46.
                                  15          KBI also relies on Headspace Int’l LLC v. Podworks Corp., 428 P.3d 1260, 1264
                                  16   (Wash. Ct. App. 2018), as “recognizing a cannabis business’[s] state trademark rights
                                  17   within Washington state because cannabis activity is lawful there.” KBI MPI at 8. But
                                  18   Headspace dealt only with Washington state law. See 428 P.3d at 1262. The court
                                  19   recognized by way of analogy that the Lanham Act requires a lawful use in commerce, and
                                  20   it cited to the Ninth Circuit’s opinion in CreAgri. Id. at 1263–64. It held that because the
                                  21   California-based plaintiff had alleged the lawful use of its mark in Washington (i.e., a use
                                  22   that did not necessarily violate Washington’s Uniform Controlled Substances Act), the trial
                                  23   court should not have dismissed the plaintiff’s claims against a competing Washington-
                                  24   based marijuana business. Id. at 1262. Headspace did not involve a company with a
                                  25   federal trademark bringing a claim of federal trademark infringement against a state-legal
                                  26

                                  27   10
                                         15 U.S.C. § 1115(a) states in part that a registration “shall not preclude another person from
                                  28   proving any legal or equitable defense or defect . . . which might have been asserted if such mark
                                       had not been registered.”
                                                                                         15
                                   1   marijuana company.
                                   2          While KBI is only asserting California common law rights to the KIVA mark, see
                                   3   KBI MPI at 7, it is doing so as a defense to a federal trademark claim, see Compl. ¶¶ 24–
                                   4   33 (trademark infringement claim); KHB MPI at 6 (asserting likelihood of success on
                                   5   trademark infringement claim). That defense relies on KBI’s prior use of the mark. See
                                   6   Sengoku Works, 96 F.3d at 1219 (“To acquire ownership of a trademark . . . the party
                                   7   claiming ownership must have been the first to actually use the mark in the sale of goods
                                   8   or services.”); CreAgri, 474 F.3d at 630 (“only lawful use in commerce can give rise to
                                   9   trademark priority”). KBI’s prior use was illegal under federal law. See Palmer Decl. ¶ 4
                                  10   (all KBI products contain cannabis); In re Morgan Brown, 119 U.S.P.Q. 2d at *3
                                  11   (“Regardless of individual state laws that may provide for legal activities involving
                                  12   marijuana, marijuana . . . remain[s a] Schedule I controlled substance[] under federal law
Northern District of California
 United States District Court




                                  13   . . . .”). KBI therefore did not make lawful prior use of the mark. See S. Cal. Darts Ass’n,
                                  14   762 F.3d at 931. To hold that KBI’s prior use of the KIVA mark on a product that is
                                  15   illegal under federal law is a legitimate defense to KHB’s federal trademark would “put the
                                  16   government in the anomalous position of extending the benefits of trademark protection to
                                  17   a seller based upon actions the seller took in violation of that government’s own laws.”
                                  18   See CreAgri, 474 F.3d at 630 (internal quotation marks omitted).
                                  19          Although the parties have not identified, and the Court has not seen, any directly
                                  20   relevant authority about the interplay of state marijuana laws and federal trademark law,11
                                  21
                                       11
                                  22           Two further cases merit discussion.
                                               KBI argues that in Lochirco Fruit & Produce Co., Inc. v. Tarukino Holdings, Inc., No.
                                  23   C18-763-RAJ, 2019 WL 157939 (W.D. Wash. Jan. 9, 2019), “a court recognized trademark rights
                                       associated with state-legal cannabis goods without any consideration as to the federal illegality of
                                  24   the products.” KBI Reply (dkt. 45-1) at 4. It is true that the district court in the case did not
                                       address—one way or another—the issue of the defendant’s federally-illegal marijuana-laced apple
                                  25   beverage on the plaintiff (a caramel apple company)’s federal and state trademark claims. See
                                       generally Lochirco Fruit & Produce Co., 2019 WL 157939. It is not clear from the opinion
                                  26   whether the parties raised the issue of illegal prior use in commerce. See generally id. However,
                                       the court there decided that the defendant company did not infringe on plaintiff’s Happy Apple
                                  27   trademark because there was no likelihood of confusion between the two products. See id. at *3.
                                       It did not need to reach the issue of first use.
                                  28           KBI also alerted the Court to Woodstock Ventures LC v. Woodstock Roots, LLC, 387 F.
                                       Supp. 3d 306 (S.D.N.Y. 2019). See Statement of Recent Decisions (dkt. 50, Ex. A). In that case,
                                                                                          16
                                   1   the Court is persuaded that the illegality of KBI’s products under federal law renders KBI
                                   2   unable to challenge KHB’s federal trademark. Accordingly, as of this stage in the case,
                                   3   KHB has demonstrated ownership of the mark nationally, including in California.
                                   4          Even assuming that KHB prevails on this prong of the likelihood of success
                                   5   requirement, however, it has not demonstrated a likelihood of confusion.
                                   6
                                                              b.      Likelihood of Confusion
                                   7
                                              Likelihood of confusion exists “when consumers are likely to assume that a product
                                   8
                                       or service is associated with a source other than its actual source because of similarities
                                   9
                                       between the two sources’ marks or marketing techniques.” Int’l Jensen, Inc. v.
                                  10
                                       Metrosound U.S.A., Inc., 4 F.3d 819, 825 (9th Cir. 1993) (internal quotation marks
                                  11
                                       omitted). Courts in the Ninth Circuit analyzing likelihood of confusion look to the eight
                                  12
Northern District of California




                                       factors identified in AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348–49 (9th Cir. 1979),
 United States District Court




                                  13
                                       abrogated on other grounds by Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th
                                  14
                                       Cir. 2003): (i) the strength of the mark; (ii) the similarity of the marks; (iii) the proximity
                                  15
                                       of the goods sold; (iv) the similarity in the marketing channels used; (v) the type of
                                  16
                                       goods/services and the degree of care likely to be exercised by purchasers; (vi) the
                                  17
                                       evidence of actual confusion; (vii) defendant’s intent in selecting its mark; and (viii) the
                                  18
                                       likelihood of expansion into other markets. These factors are mixed in this case.
                                  19
                                                                      i.      Strength of the Mark
                                  20
                                              “The stronger a mark—meaning the more likely it is to be remembered and
                                  21

                                  22

                                  23   the defendants, who owned a trademark of the WOODSTOCK mark for smokers’ articles and
                                       related goods, sought a preliminary injunction against the plaintiff, producer of the 1969
                                  24   Woodstock music festival, which used the WOODSTOCK mark on a variety of products,
                                       including “WOODSTOCK-branded recreational marijuana.” See Woodstock Ventures, 387 F.
                                  25   Supp. 3d at 310–13. But in that case, too, the court decided that it “need not resolve the issue of . .
                                       . priority rights in the WOODSTOCK mark,” because the defendants had failed to show a
                                  26   likelihood of confusion. Id. at 315. When the defendants argued that they intended to expand into
                                       the area of selling recreational marijuana, the court cited CreAgri and explained that it could not
                                  27   give any weight to such intent “because the sale of recreational marijuana is illegal under federal
                                       law.” Id. at 318–19.
                                  28            Accordingly, neither case (nor the Eastern District of Arkansas case also included in KBI’s
                                       Statement of Recent Decisions) offers useful guidance on this issue.
                                                                                         17
                                   1   associated in the public mind with the mark’s owner—the greater the protection it is
                                   2   accorded by the trademark laws.” Brookfield Commc’ns., Inc. v. W. Coast Entm’t Corp.,
                                   3   174 F.3d 1036, 1058 (9th Cir. 1999). Strong marks are inherently distinctive and are
                                   4   “afforded the widest ambit of protection,” whereas a “descriptive mark tells something
                                   5   about the product . . . [and] will be protected only when secondary meaning is shown.”
                                   6   Sleekcraft, 599 F.2d at 349. KHB argues in conclusory fashion that its mark is “‘strong,’
                                   7   and is not descriptive or generic.” KHB MPI at 10. The Court agrees that the mark is not
                                   8   descriptive: the word Kiva does not describe anything about the KHB’s health foods. See
                                   9   Lahoti v. Vericheck, 586 F.3d 1190, 1198 (9th Cir. 2009) (“‘primary criterion’ for
                                  10   distinguishing between a suggestive and a descriptive mark ‘is the imaginativeness
                                  11   involved in the suggestion, that is, how immediate and direct is the thought process from
                                  12   the mark to the particular product.’”) (quoting Self-Realization Fellowship Church v.
Northern District of California
 United States District Court




                                  13   Ananda Church of Self-Realization, 59 F.3d 902, 911 (9th Cir. 1995)). Moreover,
                                  14   “[f]ederal trademark registration alone may be sufficient . . . to satisfy . . . distinctiveness.”
                                  15   Network Automation, 638 F.3d at 1149 (internal quotation marks omitted).
                                  16          KBI argues that “[w]hile the KIVA mark may have some conceptual strength, it is
                                  17   commercially weak in the context of KHB’s products.” KBI Opp’n to KHB MPI (dkt. 24)
                                  18   at 10. Indeed, the other relevant measurement for the strength of the mark is its
                                  19   commercial strength. Network Automation, 638 F.3d at 1149. “Commercial strength is
                                  20   based on ‘actual marketplace recognition,’ and thus ‘advertising expenditures can
                                  21   transform a suggestive mark into a strong mark.’” Id. (citing Brookfield, 174 F.3d at
                                  22   1058). There is little in the record on this point—just that KHB’s products have been
                                  23   commercially available since February 2013, Henderson Decl. ¶¶ 7, 8, and that KHB spent
                                  24   $245,000 in 2016, $720,000 in 2017, and $1,360,000 in 2018 to promote its KIVA-
                                  25   branded products, id. ¶ 10.12 This evidence is insufficient to gauge the KHB mark’s
                                  26
                                       12
                                  27     The Court is unpersuaded by KBI’s argument that other companies using the name Kiva for
                                       other kinds of products undermines KHB’s commercial strength. See KBI Opp’n to KHB MPI at
                                  28   10, Schuman Decl. (dkt. 24-3) Ex. 4. None of the companies cited appear to operate in the same
                                       space as KHB. Id.
                                                                                      18
                                   1   commercial strength, especially as it might compare to the KBI mark’s commercial
                                   2   strength, see, e.g. Palmer Decl. ¶ 18 (millions of units sold since December 2010,
                                   3   including 1,705,000 units in California in 2018, marketing budget of $6.5 million for the
                                   4   year 2019); id. ¶ 5 (KBI’s consumer and industry awards).
                                   5          Given the current state of the record, the mark is conceptually strong, though
                                   6   perhaps not as commercially strong. This factor weighs in favor of confusion.
                                   7                                ii.    Similarity of the Marks
                                   8          “Similarity of the marks is tested on three levels: sight, sound, and meaning,” and
                                   9   “[e]ach must be considered as they are encountered in the marketplace.” Sleekcraft, 599
                                  10   F.2d at 351. KHB argues that “the marks are identical.” KHB MPI at 8. It notes that the
                                  11   mark it registered is simply the four-letter name KIVA, and “consists of standard
                                  12   characters without claim to any particular font, style, size, or color.” Henderson Decl. Ex.
Northern District of California
 United States District Court




                                  13   A (trademark No. 4,514, 257). But the sight of the marks as encountered in the
                                  14   marketplace are slightly different: KHB’s website and its products display the word KIVA
                                  15   in all-capital, sans-serif, black letters, with two slim, green leaves (one dark, one light) in
                                  16   the shape of a V in place of the letter V. See www.kivahealthfood.com (last visited
                                  17   8/19/2019). It looks like this:
                                  18

                                  19

                                  20   The KBI website and products display the word KIVA in all-capital, sans-serif, bolded
                                  21   black letters with a shadow behind them. See, e.g., Henderson Decl. Ex. D (KBI vanilla
                                  22   chai milk chocolate sample). It looks like this:
                                  23

                                  24

                                  25   KBI notes that its mark is further distinguishable because it must clearly label its products
                                  26   as containing cannabis, stating “CANNABIS INFUSED” and bearing a symbol with a
                                  27   marijuana leaf and the letters CA. KBI Opp’n to KHB MPI at 13. So the packaging of the
                                  28   two companies also varies. The sound of the two marks is of course the same, as is the
                                                                                      19
                                   1   meaning, because both have fanciful meanings. The marks are therefore similar but not
                                   2   identical. This factor also weighs in favor of confusion.
                                   3
                                                                   iii.   Proximity of the Goods Sold
                                   4
                                              “For related goods, the danger presented is that the public will mistakenly assume
                                   5
                                       there is an association between the producers of the related goods, though no such
                                   6
                                       association exists.” Sleekcraft, 599 F.2d at 350. “Related goods are those ‘products which
                                   7
                                       would be reasonably thought by the buying public to come from the same source if sold
                                   8
                                       under the same mark.’” Id. at 348 n.10 (quoting Standard Brands, Inc. v. Smidler, 151
                                   9
                                       F.2d 34, 37 (2d Cir. 1945)). KHB argues that “the proximity of the goods is established
                                  10
                                       [because] they are in the same USPTO goods classification.” KHB MPI at 8–9. KHB’s
                                  11
                                       trademark is in Classification No. 30, for candy, chocolate powder, honey, syrups, natural
                                  12
Northern District of California




                                       sweeteners, and sweets. Id. at 9; see also Miller Decl. ¶ 5, Ex. J (Trademark ID Manual).
 United States District Court




                                  13
                                       But as KBI explains, “[t]he PTO’s classifications exist solely for administrative purposes,
                                  14
                                       and do[] not affect the substantive rights of a mark’s owner in any way.” See KBI Opp’n
                                  15
                                       to KHB MPI at 10–11 (quoting Patsy’s Italian Rest., Inc. v. Banas, 658 F.3d 254, 269 (2d
                                  16
                                       Cir. 2011); Nat’l Football League v. Jasper All. Corp., 16 U.S.P.Q.2d 1212, at *4 n.5
                                  17
                                       (T.T.A.B. 1990) (“Applicant is also mistaken in its belief that the classification system
                                  18
                                       within the [PTO] has some bearing on the question of likelihood of confusion. This is
                                  19
                                       simply not so.”)).
                                  20
                                              “To determine whether goods are related, courts may consider whether the goods
                                  21
                                       are complementary, whether the products are sold to the same class of purchasers, and
                                  22
                                       whether the goods are similar in use and function.” Groupion, LLC v. Groupon, Inc., 859
                                  23
                                       F. Supp. 2d 1067, 1074 (N.D. Cal. 2012). At a high enough level of abstraction, the goods
                                  24
                                       are related: they are both food items, sold to people looking for food. But upon any closer
                                  25
                                       examination, they are quite different. One is candy combined with a recreational drug, the
                                  26
                                       other is health food. While KHB’s products are used for nutrition, see KHB MPI at 1
                                  27
                                       (“eco-friendly, unadulterated health food products”), KBI’s products are used to ingest
                                  28
                                                                                    20
                                   1   cannabis, see id. at 4, Palmer Decl. ¶ 4. Unlike wine and cheese, or salami and cheese,
                                   2   there is no evidence that KBI’s cannabis-infused confections (like a cannabis-infused
                                   3   espresso dark chocolate bar), and either KHB’s health supplements (like berry powder) or
                                   4   its pantry items (like Spanish saffron) are complementary. See E. & J. Gallo Winery v.
                                   5   Gallo Cattle Co., 967 F.2d 1280, 1291 (9th Cir. 1992). And KHB has submitted no
                                   6   evidence that the companies serve the same customers. In fact, KHB’s products are
                                   7   available on the internet, while KBI’s products are only available to adults over 21 years
                                   8   old and/or approved medical marijuana users, and then only through state-licensed
                                   9   dispensaries and delivery services. See Henderson Decl. ¶ 8, KBI Opp’n to KHB MPI at
                                  10   11 (citing. e.g., Cal. Bus. & Prof. Code §§ 26140(a)(1) and (c)(1)).
                                  11          This factors weighs heavily against confusion.
                                  12
Northern District of California




                                                                   iv.    Similarity in the Marketing Channels Used
 United States District Court




                                  13
                                              “Convergent marketing channels increase the likelihood of confusion.” Sleekcraft,
                                  14
                                       599 F.2d at 353. KHB argues only that the two companies “have promoted and marketed
                                  15
                                       their products over the internet.” KHB MPI at 9. But this argument also fails. “[T]he
                                  16
                                       shared use of the internet as a marketing channel is ubiquitous and, thus, does not shed
                                  17
                                       much light on the likelihood of consumer confusion.” Groupion, 859 F. Supp. 2d at 1077;
                                  18
                                       see also Network Automation, 638 F.3d at 1151 (“Today, it would be the rare commercial
                                  19
                                       retailer that did not advertise online, and the shared use of a ubiquitous marketing channel
                                  20
                                       does not shed much light on the likelihood of consumer confusion.”). Moreover, though
                                  21
                                       there is no evidence on this point in the record, it seems likely that the two companies
                                  22
                                       advertise in different places outside of the internet. KHB has failed to demonstrate that
                                  23
                                       this factor weighs in favor of confusion.
                                  24
                                                                   v.     Type of Goods and Degree of Care Likely to be
                                  25
                                                                          Exercised by Purchasers
                                  26
                                              “In assessing the likelihood of confusion to the public, the standard used by the
                                  27
                                       courts is the typical buyer exercising ordinary caution.” Sleekcraft, 599 F.2d at 353.
                                  28
                                                                                    21
                                   1   “When the buyer has expertise in the field, a higher standard is proper though it will not
                                   2   preclude a finding that confusion is likely.” Id. “Similarly, when the goods are expensive,
                                   3   the buyer can be expected to exercise greater care in his purchases; again, though,
                                   4   confusion may still be likely.” Id. KHB does not address this point, and there is little
                                   5   evidence in the record to assist the Court with it. The products at issue are relatively
                                   6   inexpensive, which would suggest that purchasers would not exercise a high degree of
                                   7   care. See id. However, KBI cites to a few cases suggesting that purchasers might exercise
                                   8   a higher degree of care when ingesting something for health purposes. See KBI Opp’n to
                                   9   KHB MPI at 14 (citing, e.g., Reeves v. Gen. Nutrition Ctrs., Inc., No. SA CV 10-01653
                                  10   JAK (FFMx), 2012 WL 13018362, at *7 (C.D. Cal. Apr. 2, 2012) (“The relevant
                                  11   consumers are either looking for a diet plan or shopping for a protein drink, and in both
                                  12   scenarios, the consumers are seeking to reach their health goals through the use of these
Northern District of California
 United States District Court




                                  13   products, which leads to a higher level of care.”). That point applies less well to KHB’s
                                  14   honey and cinnamon than it does to its health food supplements.13 Accordingly, this factor
                                  15   just slightly weighs in favor of confusion.
                                  16                                vi.    Evidence of Actual Confusion
                                  17          “Evidence that use of the two marks has already led to confusion is persuasive proof
                                  18   that future confusion is likely,” but “[p]roving actual confusion is difficult[.]” Sleekcraft,
                                  19   599 F.2d at 352. KBI asserts that it “has not received any reports of actual confusion
                                  20   between its products and KHB’s products.” KBI Opp’n to KHB MPI at 15 (citing Palmer
                                  21   Decl. ¶¶ 22–23, Palmer Depo. at 74–76, 78–79).14 KHB asserts, however, that beginning
                                  22   in late 2016 or early 2017 (and continuing through March 26, 2019, see KHB Opp’n to
                                  23   KBI MPI at 14), KHB “became aware of a substantial, and increasing, number of
                                  24

                                  25   13
                                          As to KBI’s products, it stands to reason that consumers intending to ingest cannabis would
                                  26   exercise a higher degree of care in selecting their product, and that customers might study a
                                       product’s label to determine how potent they wish their confection to be.
                                       14
                                  27      KHB argues that KBI is aware of customer confusion, because KBI once received an email
                                       from an ingredients supplier on which KHB was mistakenly copied. See KHB Opp’n to KBI MPI
                                  28   at 16–17, Johnson Opp’n Decl. Ex. 12 (dkt. 28-1). But this email from a supplier does not speak
                                       to customer confusion.
                                                                                         22
                                   1   complaints and questions indicating that consumers were confusing Kiva Health’s KIVA
                                   2   brand with Kiva Confections.” Henderson Decl. ¶ 13. KHB staff began making entries
                                   3   into a consumer confusion log. Id., Ex. E (log). The log purportedly reflects phone calls
                                   4   and emails received from consumers, Henderson Depo. at 110, and includes nine pages of
                                   5   lines like “April 2017 – questions regarding if we switch our company to medical THC
                                   6   now – John,” see Henderson Decl. Ex. E at 1.
                                   7          KBI asserts, persuasively, that the log does not satisfy the business records
                                   8   exception to the hearsay rule. KBI Opp’n to KHB MPI at 16. “Rule 803(6) requires that
                                   9   ‘making the record was a regular practice of’ the business,” ADT Security Servs. v.
                                  10   Security One Int’l, Inc., No. 11-cv-5149 YGR, 2013 WL 4766401, at *2–3 (N.D. Cal.
                                  11   Sept. 5, 2013), which it was not here, see Henderson Depo. at 99. A log also indicates “a
                                  12   lack of trustworthiness” if it was created as a record for litigation, see ADT Security
Northern District of California
 United States District Court




                                  13   Servs., 2013 WL 4766401, at *2–3; Henderson Depo. at 88–89 (log started after consulting
                                  14   with current litigation counsel); but see Henderson Depo. at 145–46 (claiming to have
                                  15   independently had the idea of creating a consumer confusion log).
                                  16          On the other hand, courts in this circuit generally hold that the testimony of a
                                  17   plaintiff’s employees that consumers were confused is not hearsay at all, because it is not
                                  18   offered to prove the truth of the consumer’s assertions, only that the callers made the
                                  19   assertions. See, e.g., Mustang Motels, Inc. v. Patel, 226 U.S.P.Q. 526, 1985 WL 72659, at
                                  20   *1 n.1 (C.D. Cal. Mar. 1, 1985); Sinhdarella, Inc. v. Vu, 85 U.S.P.Q. 2d 2007, 2008 WL
                                  21   410246, at *4 (N.D. Cal. Feb. 12, 2008); Lahoti v. Vericheck, Inc., 636 F.3d 501, 509, 97
                                  22   U.S.P.Q. 2d 1878 (9th Cir. 2011) (applying the state of mind exception); see also
                                  23   McCarthy § 23:15 (“In my view, it is clear that testimony from . . . employees or others
                                  24   about what customers have told them about their mistaken beliefs should not be excluded
                                  25   from evidence as ‘hearsay’. . . . it is only being offered to prove . . . state of mind”).
                                  26          The Court agrees with the weight of the authority in this circuit that the log is not
                                  27   hearsay. See also Herb Reed Enters., LLC v. Fla. Ent. Mgmt., Inc., 736 F.3d 1239, 1250
                                  28   n.5 (9th Cir. 2013) (“Due to the urgency of obtaining a preliminary injunction at a point
                                                                                      23
                                   1   when there has been limited factual development, the rules of evidence do not apply
                                   2   strictly to preliminary injunction proceedings.”). Nonetheless, the Court still views the log
                                   3   with some skepticism. As KBI has demonstrated, KHB did not record any of the phone
                                   4   calls reflected in the log, it deleted all of the voicemails, and it did not retain any of the
                                   5   underlying emails. Henderson Depo. at 111, 122–23; see also id. at 120 (“Q: And, to be
                                   6   clear, there’s no other record that shows the last name. It’s just first names on this list, but
                                   7   you don’t have any other record that shows anybody’s last name? A: Correct.”). Nor did
                                   8   Henderson, the KHB 30(b)(6) witness, have an “independent recollection of any of the log
                                   9   entries.” Id. at 126. Accordingly, the log is some evidence of actual confusion, but it is
                                  10   not entirely reliable. This factor therefore does not weigh as heavily in favor of confusion
                                  11   as KHB insists.
                                  12
Northern District of California




                                                                    vii.    Defendant’s Intent in Selecting its Mark
 United States District Court




                                  13
                                              “When the alleged infringer knowingly adopts a mark similar to another’s,
                                  14
                                       reviewing courts presume that the defendant can accomplish his purpose: that is, that the
                                  15
                                       public will be deceived.” Sleekcraft, 599 F.2d at 354. There is no evidence here that KBI
                                  16
                                       intentionally selected the KIVA mark to infringe on KHB; in fact, the evidence is that KBI
                                  17
                                       chose the mark in 2010 in ignorance of KHB. See Palmer Decl. ¶¶ 7, 8, 21, Ex A. This
                                  18
                                       factor does not weigh in favor of confusion.
                                  19

                                  20                                viii.   Likelihood of Expansion into Other Markets

                                  21          “Inasmuch as a trademark owner is afforded greater protection against competing

                                  22   goods, a ‘strong possibility’ that either party may expand his business to compete with the

                                  23   other will weigh in favor of finding that the present use is infringing.” Sleekcraft, 599

                                  24   F.2d at 254. “When goods are closely related, any expansion is likely to result in direct

                                  25   competition.” Id. There is no evidence that KHB intends to expand its product line to

                                  26   become any more closely related to KBI’s, or vice versa. The only threatened expansion is

                                  27   that KBI continues to expand its marketing of cannabis-infused goods to other states. See

                                  28   KHB MPI at 9. Because the goods are not closely related, however, KBI’s expansion to
                                                                                       24
                                   1   other states does not weigh heavily in favor of confusion.
                                   2          All in all, although KHB’s mark is at least conceptually strong, and the marks are
                                   3   similar, the differences in the goods sold and (likely) the marketing channels used mean
                                   4   that there is not a significant likelihood of confusion here. See Brookfield, 174 F.3d at
                                   5   1054 (“Some factors are much more important than others, and the relative importance of
                                   6   each individual factor will be case-specific.”). While there is some evidence of actual
                                   7   confusion, that evidence is not entirely reliable. The Court therefore concludes that KHB
                                   8   has failed to demonstrate a likelihood of confusion, and therefore also failed to
                                   9   demonstrate a likelihood of success on the merits (notwithstanding its probable ability to
                                  10   show ownership of the mark).
                                  11
                                                     2.     Irreparable Harm
                                  12
Northern District of California




                                              The second requirement for injunctive relief is that the plaintiff is likely to suffer
 United States District Court




                                  13
                                       irreparable harm in the absence of preliminary relief. See Rodriguez, 715 F.3d at 1133.
                                  14
                                       Irreparable harm is no longer presumed where there is a strong case of trademark
                                  15
                                       infringement. See Herb Reed Enters., 736 F.3d at 1249. Loss of goodwill and the ability
                                  16
                                       to control one’s mark can amount to irreparable harm, but a plaintiff must point to actual
                                  17
                                       evidence on these points. See id. at 1250 (“court’s pronouncements [must be] grounded in
                                  18
                                       . . . evidence. . . .”); see also SunEarth, Inc. v. Sun Earth Solar Power Co., Ltd., 846 F.
                                  19
                                       Supp. 2d 1063, 1083 (N.D. Cal. 2012) (“Ninth Circuit has recognized that the potential
                                  20
                                       loss of good will or the loss of the ability to control one’s reputation may constitute
                                  21
                                       irreparable harm or purposes of preliminary injunctive relief.” (citation omitted)).
                                  22

                                  23                        a.      Evidence of Harm

                                  24          KHB argues that it has demonstrated the loss of “control over its business

                                  25   reputation” in light of “the evidence of consumer confusion.” KHB MPI at 16. It adds

                                  26   that KBI’s expansion to Hawaii and Michigan “and presumably beyond” further endangers

                                  27   KHB’s brand. Id. But those are just references to the consumer confusion log and KBI’s

                                  28   likelihood of expansion. Arguing that they demonstrate irreparable harm is akin to arguing
                                                                                     25
                                   1   that a clear-cut case of trademark infringement leads to a presumption of irreparable harm.
                                   2   That is not the law. See Herb Reed Enters., 736 F.3d at 1249.
                                   3          The only other evidence that KHB has identified that is relevant to irreparable harm
                                   4   is Henderson’s declaration. Henderson declared that in his “opinion,” KHB “is suffering
                                   5   economic damage and injury to its reputation and good will, and that this damage and
                                   6   injury will continue as long as [KBI] sells products with the KIVA mark.” Henderson
                                   7   Decl. ¶ 15. A conclusory and self-serving declaration by the head of a plaintiff’s company
                                   8   is, standing alone, weak evidence of irreparable harm. Compare VBS Distrib., Inc. v.
                                   9   Nutrivita Labs., Inc., No. SACV 16-01553-CJCDFMX, 2017 WL 2404919, at *5 (C.D.
                                  10   Cal. Jan. 19, 2017) (insufficient showing where plaintiff “offered only the self-serving
                                  11   declaration of its CEO”), rev’d on other grounds, 697 F. App’x 543 (9th Cir. 2017); with
                                  12   SolarEdge Techs. Inc. v. Enphase Energy, Inc., No. 17-CV-04047-YGR, 2017 WL
Northern District of California
 United States District Court




                                  13   3453378, at *6 (N.D. Cal. Aug. 11, 2017) (“bare, threshold showing” of irreparable harm
                                  14   where plaintiff offered sworn statement of senior executive but no data to support her
                                  15   conclusions). Moreover, as KBI points out, the evidence in the record reflects that KHB’s
                                  16   sales have nearly tripled in the time that KHB has been recording instances of customer
                                  17   confusion, increasing from 108,000 units in 2016 to 294,000 units in 2018. See KBI
                                  18   Opp’n to KHB MPI at 8 (citing Palmer Decl. ¶ 11).15
                                  19          KHB’s evidence of irreparable harm is therefore not substantial.
                                  20
                                                             b.     Delay
                                  21
                                              A further, significant problem with KHB’s claim of irreparable harm is that KHB
                                  22
                                       waited as long as it did to seek a preliminary injunction. “[L]ong delay before seeking a
                                  23
                                       preliminary injunction implies a lack of urgency and irreparable harm.” Oakland Tribune,
                                  24
                                       Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985). In Oakland Tribune, the
                                  25
                                       Ninth Circuit held that “[w]here no new harm is imminent, and where no compelling
                                  26

                                  27   15
                                         KHB responds that it has experienced an increase in sales in spite of the customer confusion,
                                  28   and that its success is due to KHB’s increase in advertising. KHB Reply re MPI at 2–3. This
                                       assertion might be correct, but it is unproven.
                                                                                        26
                                   1   reason is apparent, the district court was not required to issue a preliminary injunction
                                   2   against a practice which has continued unchallenged for several years.” Id. “[A]lthough a
                                   3   particular period of delay may not rise to the level of laches and thereby bar a permanent
                                   4   injunction, it may still indicate an absence of the kind of irreparable harm required to
                                   5   support a preliminary injunction.” Ctr. for Food Safety v. Schafer, No. C 08-00484 JSW,
                                   6   2010 WL 964017, at *4 (N.D. Cal. Mar. 16, 2010) (quoting Quince Orchard Valley
                                   7   Citizens Ass’n, Inc. v. Hodel, 872 F.2d 75, 80 (4th Cir. 1989)). The Ninth Circuit has
                                   8   explained that “delay is but a single factor to consider in evaluating irreparable injury” and
                                   9   that “courts are ‘loath to withhold relief solely on that ground.’” Arc of Cal. v. Douglas,
                                  10   757 F.3d 975, 990 (9th Cir. 2014) (quoting Lydo Enters., Inc. v. City of Las Vegas, 745
                                  11   F.2d 1211, 1214 (9th Cir. 1984). In addition, where there are “ongoing, worsening
                                  12   injuries,” delay is not terribly probative. Id.; see also Garcia v. Google, Inc., 766 F.3d 929,
Northern District of California
 United States District Court




                                  13   938 (9th Cir. 2014), on reh’g en banc, 786 F.3d 733 (9th Cir. 2015) (plaintiff not dilatory
                                  14   in bringing suit where she “took legal action as soon as . . . she began receiving death
                                  15   threats—in other words, as soon as there was a ‘need for speedy action.’”).
                                  16          KHB has known about KBI and its use of the KIVA mark since June 2015.
                                  17   Henderson Depo. at 65. June 2015 is also when KHB first consulted with litigation
                                  18   counsel about KBI. Schuman Decl. Ex. 1 at 7 (interrogatory response). But KHB did not
                                  19   send a cease and desist letter to KBI until May 2018, see Henderson Decl. Ex. F, it did not
                                  20   bring suit until September 2018, see generally Compl., and it did not file its motion for a
                                  21   preliminary injunction until March 2019, see generally KHB MPI.
                                  22          KHB responds that it did not act unreasonably by not bringing suit in June of 2015,
                                  23   because Henderson believed at first that KBI was only selling its KIVA-branded products
                                  24   in San Francisco, and he believed that KBI’s products initially used the name “Kiva
                                  25   Confections” rather than “Kiva.” KHB MPI at 4–5 (citing Henderson Decl. ¶ 12); KHB
                                  26   Reply re MPI at 3. But asked for the basis of his belief that KBI only sold its products in
                                  27   San Francisco, Henderson responded “I don’t know.” Henderson Depo. at 68–69. KBI
                                  28   was in fact selling in all of California as of 2011. See Palmer Decl. ¶ 13, Ex. E. KBI also
                                                                                     27
                                   1   submits that there has been no change in how often it uses the word “Confections” since
                                   2   June 2015. See Palmer Decl. ¶¶ 15, 18. And KBI asserts that a June 2015 search of its
                                   3   website would have shown the quotation “KIVA™ A Higher Chocolate Experience” on its
                                   4   landing page—without “Confections” following the word “KIVA”—and the exact same
                                   5   product packaging that Henderson now asserts reflects a change. See KBI Opp’n to KHB
                                   6   MPI at 7–8 (citing Palmer Decl. ¶ 16, Ex. F, id. ¶ 17, Ex. G).16
                                   7          KHB next asserts that it began to receive complaints and questions from customers
                                   8   in late 2016 or early 2017, only then “had reason to re-investigate,” and sent a cease and
                                   9   desist letter in May 2018. KHB Reply re MPI at 3; KHB Opp’n to KBI MPI at 5. It then
                                  10   exchanged correspondence with KBI until August 2018, and was, it suggests, lulled into
                                  11   inaction by KBI’s counsel’s mention of an “amicable resolution” and suggestion that
                                  12   mediation might be “premature.” KHB Opp’n to KBI MPI at 6, Johnson Reply Decl. Exs.
Northern District of California
 United States District Court




                                  13   1, 2. KHB argues that “Even a slow, steady ‘progressive encroachment’ by the defendant
                                  14   who edges closer and closer to plaintiff might excuse delay.” KHB Opp’n to KBI MPI at 5
                                  15   (citing McCarthy § 31:19). It also notes that “a delay in moving for a preliminary
                                  16   injunction can be excused by . . . settlement negotiations.” Id. at 6 (quoting McCarthy
                                  17   § 31:32; Warner Bros. Entm’t v. Glob. Asylum, Inc., 107 U.S.P.Q.2d 1910, 1927, 2012
                                  18   WL 6951315, at *21 (C.D. Cal. Dec. 10, 2012) (four month delay applying for TRO
                                  19   excused by investigation and settlement negotiations)).
                                  20          KHB’s reasons for delaying between June 2015 (when it first learned of KBI and
                                  21   first consulted with counsel) and early 2017 (when it began collecting evidence of
                                  22   consumer confusion) are questionable given the available evidence about KBI’s sales
                                  23   throughout California and about KBI’s packaging. However, even assuming that KHB
                                  24   properly delayed taking action to protect its mark until early 2017, KHB then waited until
                                  25   May of 2018 to send a cease and desist letter. KHB nowhere explains this year and a half
                                  26

                                  27   16
                                         KBI apparently showed these pages to Henderson in his deposition and he did not recall seeing
                                  28   them, see Henderson Depo. at 83–85, but what matters is what KHB should have seen through a
                                       reasonable investigation, see Grupo Gigante Sa De CV, 391 F.3d at 1102.
                                                                                      28
                                   1   delay. And even assuming that it was justifiable to delay between May 2018 (the cease
                                   2   and desist letter) and December 2018 (when, after bringing this suit in September 2018 and
                                   3   participating in a mediation, KHB served the complaint on KBI), it is also not clear why
                                   4   KHB waited from December 2018 to March 2019 to bring this motion.
                                   5             Although the case law varies as to how much delay is permissible, KHB’s delay
                                   6   here was certainly substantial. See, e.g., Polymer Techs., Inc. v. Bridwell, 103 F.3d 970,
                                   7   976 (Fed. Cir. 1996) (four month delay between beginning of infringing activities and
                                   8   bringing of suit did not rebut presumption of irreparable harm); High Tech Med.
                                   9   Instrumentation, Inc. v. New Image Indus., Inc., 49 F.3d 1551, 1557 (Fed. Cir. 1995)
                                  10   (“Absent a good explanation . . . 17 months is a substantial period of delay that militates
                                  11   against the issuance of a preliminary injunction by demonstrating that there is no apparent
                                  12   urgency to the request for injunctive relief”); Alacritech, Inc. v. Microsoft Corp., No. 04-
Northern District of California
 United States District Court




                                  13   03284 JSW, 2005 WL 850729, at *7 (N.D. Cal. Apr. 12, 2005) (delay of a little over three
                                  14   months between filing lawsuit and filing motion for preliminary injunction does not rebut
                                  15   presumption of irreparable harm); First Franklin Fin. Corp. v. Franklin First Fin., Ltd., 356
                                  16   F. Supp. 2d 1048, 1055 (N.D. Cal. 2005) (three month delay “undercuts . . . claims of
                                  17   urgency and irreparable harm”); Playboy Enters., Inc. v. Netscape Commc’ns Corp., 55 F.
                                  18   Supp. 2d 1070, 1090 (C.D. Cal. 1999) (five month delay “in seeking injunctive relief
                                  19   further demonstrates the lack of any irreparable harm”).
                                  20             Between the lack of evidence of damage to KHB’s good will and to its ability to
                                  21   control its mark, and KHB’s delay in pursuing this litigation, KHB has failed to
                                  22   demonstrate that it is facing a likelihood of irreparable harm warranting urgent injunctive
                                  23   relief.
                                  24
                                                        3.     Final Requirements
                                  25
                                                 The third and fourth requirements for injunctive relief are that the balance of
                                  26
                                       equities tips in the plaintiff’s favor, and that an injunction is in the public interest. See
                                  27
                                       Rodriguez, 715 F.3d at 1133.
                                  28
                                                                                       29
                                   1                        a.     Balance of Hardships
                                   2          As to balance of hardships, KHB argues that if no injunction issues, it will continue
                                   3   to experience customer confusion and damage to its good will, but if an injunction issues,
                                   4   KBI “will only be inconvenienced by having to undertake the effort and expense to re-
                                   5   brand.” KHB MPI at 16–17. It notes that KBI has had actual notice of KHB since August
                                   6   2017, and that rather than re-brand, it has denied wrongdoing and continued to expand. Id.
                                   7   at 17. And it argues that KBI brought “upon itself” any hardship that would come with an
                                   8   injunction. Id. (citing McCarthy § 30:51).
                                   9          This is not a case where an infringing defendant has intentionally usurped another’s
                                  10   mark. Rather, KBI and its predecessor company, Indica, have been using the KIVA mark
                                  11   since 2010, before KHB first used the mark on a food product in February 2013. See
                                  12   Henderson Decl. ¶¶ 7, 8; Palmer Decl. ¶¶ 6, 8. Though KBI continued to grow its business
Northern District of California
 United States District Court




                                  13   and use the KIVA mark over the years, even after receiving a cease-and-desist letter from
                                  14   KHB in May 2018, it had a nonfrivolous legal defense to KHB’s infringement claim in a
                                  15   novel area of the law. So KHB’s argument that KBI brought any hardship onto itself is not
                                  16   particularly compelling.
                                  17          Moreover, KBI asserts that it spent “almost eight years on product development,
                                  18   sales, brand recognition, and geographic expansion before KHB filed this lawsuit.” KBI
                                  19   Opp’n to KHB MPI at 20; see also McCarthy § 30:51 (“when a plaintiff delays in filing
                                  20   suit in a case closely balanced on the merits, a preliminary injunction may be denied on the
                                  21   basis that the harm to the defendant increases with the passage of time.”). KBI also
                                  22   submits that the cost for it to rebrand would exceed $3 million. See KBI Opp’n to KHB
                                  23   MPI at 20 (citing Grablick Decl. (dkt. 24-2) ¶¶ 6–8). The hardship to KBI in granting an
                                  24   injunction and forcing it to undergo a massive rebranding of a name it has built up for
                                  25   about nine years would therefore be much greater than the hardship to KHB in denying an
                                  26   injunction and thereby maintaining the status quo.
                                  27

                                  28
                                                                                    30
                                   1                        b.     Public Interest
                                   2          As to public interest, “[p]reventing consumer confusion serves the public interest.”
                                   3   Stark v. Diageo Chateau & Estate Wines Co., 907 F. Supp. 2d 1042, 1067 (N.D. Cal.
                                   4   2012). There is some risk of confusion here—and the customer confusion log is some
                                   5   evidence of existing confusion—but, as discussed above, the Court is not persuaded that
                                   6   the risk is significant. KHB’s additional claim to the public interest, that an injunction
                                   7   would “protect[] the public from purchasing and using marijuana infused food products,
                                   8   when they intend to purchase and use GMO free, pure, healthy food products sourced from
                                   9   eco-friendly farmers,” is nonsensical, and actually underscores the differences in the
                                  10   products. See KHB MPI at 18. KBI’s products are only available at licensed dispensaries
                                  11   and mobile delivery services; there is no evidence that any reseller sells both KHB and
                                  12   KBI products. See KBI Opp’n to KHB MPI at 20–21 (citing Henderson Depo. at 14–15;
Northern District of California
 United States District Court




                                  13   Cal. Bus. & Prof. Code § 26140(a)(1) and (c)(1), 16 C.C.R. § 5407). It is hard to imagine
                                  14   a customer wanting to order some Omega 3 Fish Oil from KHB and ending up with—and
                                  15   mistakenly ingesting—a cannabis-infused confection by mistake. The public interest
                                  16   factor therefore favors KHB, though not as strongly as it suggests.
                                  17          In conclusion then, because KHB has not demonstrated that it is likely to succeed
                                  18   on the merits, because KHB has failed to demonstrate irreparable harm, and because while
                                  19   the public interest favors KHB, the balance of the hardships does not, the Court DENIES
                                  20   KHB’s MPI.
                                  21          B.     KHB’s Motion to Dismiss Two Counterclaims
                                  22
                                              KHB next moves to dismiss KBI’s two federal counterclaims, specifically the
                                  23
                                       second counterclaim, which argues that KHB’s registered trademarks should be cancelled,
                                  24
                                       and the third counterclaim, which argues that KHB infringed KBI’s marks under the
                                  25
                                       Lanham Act. See KHB MTD at 18–19; Amended Counterclaims at ¶¶ 45–56 (Second
                                  26
                                       Cause of Action: Petition to Cancel the KHB Marks), ¶¶ 57–65 (Third Cause of Action:
                                  27

                                  28
                                                                                     31
                                   1   Infringement of Unregistered Marks and Federal Unfair Competition).17 KHB argues that
                                   2   both claims require KBI to demonstrate that it acquired a right to the KIVA mark through
                                   3   lawful first use in commerce, but because KBI used the mark for marijuana-based
                                   4   products, KBI’s use was not lawful. See KHB MTD at 20–22. KBI responds that KHB’s
                                   5   argument “would be relevant if KBI were seeking federal trademark registration” but is not
                                   6   relevant to KBI’s having “invoked its common law rights under California state law.” KBI
                                   7   Opp’n to KHB MTD at 22.
                                   8          As discussed above, the Court disagrees with KBI’s position. Both of KBI’s
                                   9   counterclaims depend upon KBI being the senior user of the mark under federal law. See
                                  10   id. at 23 (“KBI has also established that it is the senior user of the KIVA mark”) and id. at
                                  11   24 (citing requirement that plaintiff be “senior user of the mark”). Because KBI’s products
                                  12   are illegal under federal law, KBI cannot demonstrate that it made lawful use of the mark
Northern District of California
 United States District Court




                                  13   in commerce prior to KHB. See CreAgri, 474 F.3d at 634 (lawful use requirement is
                                  14   applicable to senior user claims); GoClear, 2009 WL 160624, at *3 (lawful use
                                  15   requirement is applicable to claim for cancellation of a registered mark); In re JJ206, LLC,
                                  16   DBA Juju Joints, 120 U.S.P.Q. 1568, at *2 (“where the identified goods are illegal under
                                  17   the federal [CSA], the applicant cannot use its mark in lawful commerce”).
                                  18          Accordingly, the Court GRANTS KHB’s MTD and DISMISSES KBI’s second and
                                  19   third counterclaims.
                                  20          C.     KBI’s Cross-Motion for Preliminary Injunction
                                  21
                                              Finally, KBI has filed a cross-motion for a preliminary injunction based on its
                                  22
                                       California counterclaims. See KBI MPI at 1, 2, 7. KBI argues that “if the Court grants
                                  23
                                       KHB’s request for a preliminary injunction, over KBI’s opposition, then it also should
                                  24
                                       grant KBI’s cross-motion for a preliminary injunction enjoining KHB from using the
                                  25

                                  26
                                       17
                                  27     The remaining counterclaims are for declaratory judgment, trademark infringement under
                                       California statutory law, unfair competition under California statutory law, and trademark
                                  28   infringement and unfair competition under California common law. See generally Amended
                                       Counterclaim. The Court does not address those counterclaims now.
                                                                                       32
                                   1   KIVA mark in California.” See id. at 9. The Court is denying KHB’s MPI, so, with that
                                   2   prerequisite unmet, the Court also DENIES KBI’s motion. Even standing on its own,
                                   3   however, KBI’s motion is unavailing. Although the motion cites the Winter factors, see id.
                                   4   at 1, its discussion of those factors is wanting.
                                   5
                                                     1.      Irreparable Harm
                                   6
                                              KBI’s discussion of irreparable harm is all of one paragraph, and it is titled, “If
                                   7
                                       KHB Has Established A Likelihood of Irreparable Harm, So Has KBI.” Id. at 2. KBI
                                   8
                                       argues only that it has delayed for less time than KHB delayed. Id. It offers no evidence
                                   9
                                       of, or even argument about, injury, such as damage to its brand or to its ability to control
                                  10
                                       its mark. Contra Herb Reed Enters., 736 F.3d at 1249. This is an inadequate showing.
                                  11

                                  12                 2.      Likelihood of Success
Northern District of California
 United States District Court




                                  13          KBI’s showing as to likelihood of success on the merits is also inadequate. KBI

                                  14   correctly identifies the two necessary components to a claim of trademark infringement in

                                  15   California—ownership of the mark and likelihood of confusion. See KBI MPI at 2. But it

                                  16   makes no arguments at all as to likelihood of confusion, arguing only that “if the Court

                                  17   finds that likelihood of confusion exists, then KBI is likely to succeed on its California

                                  18   trademark infringement claims against KHB.” Id. It does so despite having argued that

                                  19   the KHB customer confusion log is untrustworthy and improper, see KBI Opp’n to KHB

                                  20   MPI at 15–18, and that it is unaware of any confusion caused by the parties’ concurrent

                                  21   use of the KIVA mark, see Johnson Opp’n Decl. Ex. 8 (KBI Resp. to Interrogs. no. 7). In

                                  22   any case, this Order concludes that KHB did not make a convincing case for likelihood of

                                  23   confusion. KBI has therefore also failed to demonstrate likelihood of confusion,18 and

                                  24   accordingly has failed to demonstrate likelihood of success on the merits.

                                  25

                                  26

                                  27   18
                                          Given KBI’s failure to demonstrate likelihood of confusion, the Court does not reach KBI’s
                                  28   arguments as to the second component of a California infringement claim, a protectable ownership
                                       interest. See KBI MPI at 3–8.
                                                                                       33
